DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 8, “the length” should be --a length--.
Claim 1, line 9, “the length” should be --a length--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamou et al. [U.S. Pub. No. 2003/0179067] in view of Gertenbach et al. [2011/0248809].
Regarding Claim 1, Gamou et al. shows a planar magnetic device (Figs. 13-20), comprising: 
first (32) and second (31) parallel adjacent conductive layers (see Figs. 13-20, elements 32 and 31 are parallel adjacent conductive layers since elements 32 and 31 are formed planar, plate-like conductor into a flat-spiral shape) separated by a layer of dielectric material (30), each conductive layer patterned to define a spiral conductive trace (see Figs. 13-20, Paragraphs [0147]-[0148]), wherein the spiral conductive trace defined by the first conductive layer (32) has a width that varies along the length of the spiral conductive trace (see Figs. 13-20, Paragraphs [0031], [0174]).
Gamou et al. does not explicitly show each conductive layer patterned having more than a single turn or winding to define a gap between turns, the geometric patterns of the spiral conductive traces each defining a gap area between turns, wherein at least a portion of the gap area defined by a first of the spiral traces is not aligned with the gap area defined by the adjacent spiral trace, and the spiral conductive trace defined by the second conductive layer has a uniform width along the length of the spiral conductive trace.
Gertenbach et al. shows an inductor structure (Fig. 5a or 5b) teaching and suggesting first (1) and second (2) parallel adjacent conductive layers (see Fig. 5a or 5b, Paragraph [0036]), the spiral conductive trace (1, 2) having more than a single turn or winding (see Fig. 5a or 5b) to define a gap (x, c) between turns (see Fig. 5a or 5b, Paragraphs [0059]-[0063]), the geometric patterns of the spiral conductive traces each defining a gap area between turns (see Fig. 5a or 5b, Paragraphs [0059]-[0063]), wherein at least a portion of the gap area defined by a first of the spiral traces (1) is not aligned with the gap area defined by the adjacent spiral trace (2, see Fig. 5a or 5b, at least a portion of the gap area defined by element 1 is not aligned with the gap area defined by the adjacent element 2, Paragraphs [0059]-[0063]), wherein the spiral conductive trace defined by the first conductive layer has a width that varies along the length of the spiral conductive trace (see Fig. 5a or 5b, element 1 has a width that varies along the length, Paragraphs [0059]-[0063]), and the spiral conductive trace defined by the second conductive layer has a uniform width along the length of the spiral conductive trace (see Fig. 5a or 5b, element 2 has a uniform width along the length, Paragraphs [0059]-[0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each conductive layer patterned having more than a single turn or winding to define a gap between turns, the geometric patterns of the spiral conductive traces each defining a gap area between turns, wherein at least a portion of the gap area defined by a first of the spiral traces is not aligned with the gap area defined by the adjacent spiral trace, and the spiral conductive trace defined by the second conductive layer has a uniform width along the length of the spiral conductive trace as taught by Gertenbach et al. for the device as disclosed by Gamou et al. to couple more strongly achieving higher impedance (Paragraphs [0058], [0063] for Fig. 5a) and/or to couple more strongly with lower loss (Paragraph [0061] for Fig. 5b).
Regarding Claim 4, Gamou et al. shows a planar magnetic device (Figs. 13-20), comprising: 
a PCB (Paragraph [0154]) having a first electrically conductive layer (32) defining a first spiral conductive trace (see Figs. 13-20, Paragraphs [0147]-[0148]), a second electrically conductive layer (31) defining a second spiral conductive trace (see Figs. 13-20, Paragraphs [0147]-[0148]), and a single dielectric layer (30) disposed between the first and second electrically conductive layers (see Figs. 13-20, Paragraph [0154]), a width of the first conductive trace (32) changing along a length of the first conductive trace (see Figs. 13-20, Paragraphs [0031], [0174]), and a width of the second spiral conductive trace (31) being uniform along a length of the second spiral conductive trace (see Figs. 13-20, element 31 appears being uniform along the length).
Gamou et al. does not explicitly disclose a width of the second spiral conductive trace being uniform along a length of the second spiral conductive trace, so that all gaps between adjacent turns in the second conductive trace are overlapped by the first conductive trace.
Gertenbach et al. shows an inductor structure (Figs. 5a or 5b) teaching and suggesting a width of the first conductive trace (1) changing along a length of the first conductive trace (see Fig. 5a or 5b, element 1 have a width changing along a length, Paragraphs [0059]-[0063]), and a width of the second spiral conductive trace (2) being uniform along a length of the second spiral conductive trace (see Fig. 5a or 5b, element 2 have a width being uniform along a length, Paragraphs [0059]-[0063]), so that all gaps (c) between adjacent turns in the second conductive trace are overlapped by the first conductive trace (see Fig. 5a or 5b, all gaps element c between adjacent turns in element 2 are overlapped by element 1, Paragraphs [0059]-[0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the second spiral conductive trace being uniform along a length of the second spiral conductive trace, so that all gaps between adjacent turns in the second conductive trace are overlapped by the first conductive trace as taught by Gertenbach et al. for the device as disclosed by Gamou et al. to couple more strongly achieving higher impedance (Paragraphs [0058], [0063] for Fig. 5a) and/or to couple more strongly with lower loss (Paragraph [0061] for Fig. 5b).










Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertenbach et al. [2011/0248809] in view of Gamou et al. [U.S. Pub. No. 2003/0179067].
Regarding Claim 1, Gertenbach et al. shows a planar magnetic device (Fig. 5a or 5b), comprising:
first (1) and second (2) parallel adjacent conductive layers (see Fig. 5a or 5b, Paragraph [0036]), each conductive layer patterned to define a spiral conductive trace (1, 2) having more than a single turn or winding (see Fig. 5a or 5b) to define a gap (x, c) between turns (see Fig. 5a or 5b, Paragraphs [0059]-[0063]), the geometric patterns of the spiral conductive traces each defining a gap area between turns (see 5a or 5b, Paragraphs [0059]-[0063]), wherein at least a portion of the gap area defined by a first of the spiral traces (1) is not aligned with the gap area defined by the adjacent spiral trace (2, see Fig. 5a or 5b, at least a portion of the gap area defined by element 1 is not aligned with the gap area defined by the adjacent element 2, Paragraphs [0059]-[0063]), wherein the spiral conductive trace defined by the first conductive layer has a width that varies along the length of the spiral conductive trace (see Fig. 5a or 5b, element 1 has a width that varies along the length, Paragraphs [0059]-[0063]), and the spiral conductive trace defined by the second conductive layer has a uniform width along the length of the spiral conductive trace (see Fig. 5a or 5b, element 2 has a uniform width along the length, Paragraphs [0059]-[0063]).
Gertenbach et al. does not explicitly show first and second adjacent conductive layers separated by a layer of dielectric material.
Gamou et al. shows a coil device (Figs. 13-20) teaching and suggesting first and second parallel adjacent conductive layers (see Figs. 13-20, elements 32 and 31 are parallel adjacent conductive layers since elements 32 and 31 are formed planar, plate-like conductor into a flat-spiral shape) separated by a layer of dielectric material (30, see Figs. 13-20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second adjacent conductive layers separated by a layer of dielectric material as taught by Gamou et al. for the device as disclosed by Gertenbach et al. to facilitate insulation to prevent unwanted shorting of the conductive layers and facilitate support to obtain desirable operating characteristics.
Regarding Claim 4, Gertenbach et al. shows a planar magnetic device (Fig. 5a or 5b), comprising: 
a first electrically conductive layer (see Fig. 5a or 5b) defining a first spiral conductive trace (1), a second electrically conductive layer (see Fig. 5a or 5b) defining a second spiral conductive trace (2), a width of the first conductive trace (1) changing along a length of the first conductive trace (see Fig. 5a or 5b, element 1 have a width changing along a length, Paragraphs [0059]-[0063]), and a width of the second spiral conductive trace (2) being uniform along a length of the second spiral conductive trace (see Fig. 5a or 5b, element 2 have a width being uniform along a length, Paragraphs [0059]-[0063]), so that all gaps (c) between adjacent turns in the second conductive trace are overlapped by the first conductive trace (see Fig. 5a or 5b, all gaps element c between adjacent turns in element 2 are overlapped by element 1, Paragraphs [0059]-[0063]).
Gertenbach et al. does not explicitly show a PCB and a single dielectric layer disposed between the first and second electrically conductive layers.
Gamou et al. shows a coil device (Figs. 13-20) teaching and suggesting a PCB (Paragraph [0154]) having a first electrically conductive layer (32) defining a first spiral conductive trace (see Figs. 13-20, Paragraphs [0147]-[0148]), a second electrically conductive layer (31) defining a second spiral conductive trace (see Figs. 13-20, Paragraphs [0147]-[0148]), and a single dielectric layer (30) disposed between the first and second electrically conductive layers (see Figs. 13-20, Paragraph [0154]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a PCB and a single dielectric layer disposed between the first and second electrically conductive layers as taught by Gamou et al. for the device as disclosed by Gertenbach et al. to facilitate insulation to prevent unwanted shorting of the conductive layers and facilitate support to obtain desirable operating characteristics.



Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamou et al. [U.S. Pub. No. 2003/0179067] in view of Gertenbach et al. [2011/0248809] and Hirose [JP 61-042109].
Regarding Claim 1, Gamou et al. shows a planar magnetic device (Figs. 13-20), comprising: 
first (32) and second (31) parallel adjacent conductive layers (see Figs. 13-20, elements 32 and 31 are parallel adjacent conductive layers since elements 32 and 31 are formed planar, plate-like conductor into a flat-spiral shape) separated by a layer of dielectric material (30), each conductive layer patterned to define a spiral conductive trace (see Figs. 13-20, Paragraphs [0147]-[0148]), wherein the spiral conductive trace defined by the first conductive layer (32) has a width that varies along the length of the spiral conductive trace (see Figs. 13-20, Paragraphs [0031], [0174]).
Gamou et al. does not explicitly show each conductive layer patterned having more than a single turn or winding to define a gap between turns, the geometric patterns of the spiral conductive traces each defining a gap area between turns, wherein at least a portion of the gap area defined by a first of the spiral traces is not aligned with the gap area defined by the adjacent spiral trace, and the spiral conductive trace defined by the second conductive layer has a uniform width along the length of the spiral conductive trace.
Gertenbach et al. shows an inductor structure (Fig. 5a or 5b) teaching and suggesting first (1) and second (2) parallel adjacent conductive layers (see Fig. 5a or 5b, Paragraph [0036]), the spiral conductive trace (1, 2) having more than a single turn or winding (see Fig. 5a or 5b) to define a gap (x, c) between turns (see Fig. 5a or 5b, Paragraphs [0059]-[0063]), the geometric patterns of the spiral conductive traces each defining a gap area between turns (see Fig. 5a or 5b, Paragraphs [0059]-[0063]), wherein at least a portion of the gap area defined by a first of the spiral traces (1) is not aligned with the gap area defined by the adjacent spiral trace (2, see Fig. 5a or 5b, at least a portion of the gap area defined by element 1 is not aligned with the gap area defined by the adjacent element 2, Paragraphs [0059]-[0063]), wherein the spiral conductive trace defined by the first conductive layer has a width that varies along the length of the spiral conductive trace (see Fig. 5a or 5b, element 1 has a width that varies along the length, Paragraphs [0059]-[0063]), and the spiral conductive trace defined by the second conductive layer has a uniform width along the length of the spiral conductive trace (see Fig. 5a or 5b, element 2 has a uniform width along the length, Paragraphs [0059]-[0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each conductive layer patterned having more than a single turn or winding to define a gap between turns, the geometric patterns of the spiral conductive traces each defining a gap area between turns, wherein at least a portion of the gap area defined by a first of the spiral traces is not aligned with the gap area defined by the adjacent spiral trace, and the spiral conductive trace defined by the second conductive layer has a uniform width along the length of the spiral conductive trace as taught by Gertenbach et al. for the device as disclosed by Gamou et al. to couple more strongly achieving higher impedance (Paragraphs [0058], [0063] for Fig. 5a) and/or to couple more strongly with lower loss (Paragraph [0061] for Fig. 5b).
Moreover, Hirose shows a device (Figs. 1-6) teaching and suggesting first (1) and second (2) parallel adjacent conductive layers (Abstract, Purpose, Constitution) separated by a layer of dielectric material (11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have parallel adjacent conductive layers as taught by Hirose for the device as disclosed by Gamou et al. in view of Gertenbach et al. to simplify design with easy production to reduce manufacture size and cost (Abstract, Purpose, see English translation).


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertenbach et al. [2011/0248809] in view of Gamou et al. [U.S. Pub. No. 2003/0179067] and Hirose [JP 61-042109].
Regarding Claim 1, Gertenbach et al. shows a planar magnetic device (Fig. 5a or 5b), comprising:
first (1) and second (2) parallel adjacent conductive layers (see Fig. 5a or 5b, Paragraph [0036]), each conductive layer patterned to define a spiral conductive trace (1, 2) having more than a single turn or winding (see Fig. 5a or 5b) to define a gap (x, c) between turns (see Fig. 5a or 5b, Paragraphs [0059]-[0063]), the geometric patterns of the spiral conductive traces each defining a gap area between turns (see Fig. 5a or 5b, Paragraphs [0059]-[0063]), wherein at least a portion of the gap area defined by a first of the spiral traces (1) is not aligned with the gap area defined by the adjacent spiral trace (2, see Fig. 5a or 5b, at least a portion of the gap area defined by element 1 is not aligned with the gap area defined by the adjacent element 2, Paragraphs [0059]-[0063]), wherein the spiral conductive trace defined by the first conductive layer has a width that varies along the length of the spiral conductive trace (see Fig. 5a or 5b, element 1 has a width that varies along the length, Paragraphs [0059]-[0063]), and the spiral conductive trace defined by the second conductive layer has a uniform width along the length of the spiral conductive trace (see Fig. 5a or 5b, element 2 has a uniform width along the length, Paragraphs [0059]-[0063]).
Gertenbach et al. does not explicitly show first and second adjacent conductive layers separated by a layer of dielectric material.
Gamou et al. shows a coil device (Figs. 13-20) teaching and suggesting first and second parallel adjacent conductive layers (see Figs. 13-20, elements 32 and 31 are parallel adjacent conductive layers since elements 32 and 31 are formed planar, plate-like conductor into a flat-spiral shape) separated by a layer of dielectric material (30, see Figs. 13-20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second adjacent conductive layers separated by a layer of dielectric material as taught by Gamou et al. for the device as disclosed by Gertenbach et al. to facilitate insulation to prevent unwanted shorting of the conductive layers and facilitate support to obtain desirable operating characteristics.
Moreover, Hirose shows a device (Figs. 1-6) teaching and suggesting first (1) and second (2) parallel adjacent conductive layers (Abstract, Purpose, Constitution) separated by a layer of dielectric material (11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have parallel adjacent conductive layers as taught by Hirose for the device as disclosed by Gertenbach et al. in view of Gamou et al. to simplify design with easy production to reduce manufacture size and cost (Abstract, Purpose, see English translation).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837